DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction mailed out on September 24, 2020 is withdrawn.  All the claims will be examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al (US 2016/0060810).
Regarding claims 1, 3, 4 and 7, Saito teaches a treatment liquid ([0025]) for inkjet pigment textile printing (Abstract) which is used by being attached to a fabric in ink jet pigment textile printing (Examples). The treatment liquid composition for the ink jet pigment textile printing comprises: a polyvalent metal salt ([0026]) which can be calcium nitrate tetrahydrate ([0080]) which is a cationic compound, a fluorine based surfactant such as FS-300 ([0032]) which is a nonionic surfactant, a nonionic resin particle such as Vinyblan 1245L ([0043]) and water ([0036]).
Regarding claim 2, it is noted that the claimed invention is directed to a liquid composition.  Therefore, the limitations regarding the fabric composition are considered intended use limitations and do not carry much patentable weight.
Regarding claims 8-11 and 14, Saito teaches an ink jet pigment textile printing set comprising: the treatment liquid composition according to the above claims and a pigment textile printing ink jet ink composition containing a pigment ([0057]), a resin particle ([0050]) and water ([0066]).
Regarding claim 15, Saito teaches that the resin particle in the printing ink contains a polycarbonate-based urethane resin ([0048]).
Regarding claim 16, Saito teaches that textile printing ink further contains a fluorine-based surfactant ([0067] and ([0030]).
Regarding claims 17-20, Saito teaches an ink jet pigment textile printing method comprising: attaching a pigment textile printing ink jet ink composition to a region where the treatment liquid composition for ink jet pigment textile printing according to the above claims is attached by an ink jet method (claims and [0071]).
Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al (US 2016/0060910) with evidence provided by Okamoto et al (US 2020/0172754).
The discussion regarding Saito in paragraph 4 above is incorporated here by reference.
Regarding claim 5, Saito teaches a treatment liquid ([0025]) which incorporates a fluorine based surfactant such as FS-300 ([0032]).  As evidenced by Okamoto, FS-300 has an HLB value of 14 (Okamoto, [0321]).
Regarding claim 12, Saito teaches an ink jet pigment textile printing set comprising: the treatment liquid composition according to the above claims and a pigment textile printing ink jet ink composition containing a pigment ([0057]), a resin particle ([0050]) and water ([0066]).
Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al (US 2016/0060910) with evidence provided by Goto et al (US 2010/0295891).
The discussion regarding Saito in paragraph 4 above is incorporated here by reference.
Regarding claim 6, Saito teaches a treatment liquid ([0025]) which incorporates a fluorine based surfactant such as FS-300 ([0032]).  As evidenced by Goto, FS-300 is a polyoxyethylene perfluoroalkyl 
ether (Table 2, legend).

Regarding claim 13, Saito teaches an ink jet pigment textile printing set comprising: the treatment liquid composition according to the above claims and a pigment textile printing ink jet ink composition containing a pigment ([0057]), a resin particle ([0050]) and water ([0066]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,557,232. Although the claims at issue are not identical, they are not patentably distinct from each other because the both recite a treatment liquid for textile inkjet inks comprising a cationic compound, a fluorine-based surfactant, resin particles and water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764